                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
PH:MJB                                            271 Cadman Plaza East
F. #2019R01366                                    Brooklyn, New York 11201



                                                  March 12, 2020


By Hand Delivery ECF

Leticia Olivera, Esq.
Assistant Federal Defender
Federal Defenders of New York, Inc.
One Pierrepont Plaza, 16th Floor
Brooklyn, NY 11201

              Re:      United States v. Rasedur Raihan
                       Criminal Docket No. 20-CR-00068 (BMC)

Dear Ms. Olivera:

               Enclosed please find the government’s discovery in accordance with Rule 16
of the Federal Rules of Criminal Procedure. The government reserves the right to further
supplement the discovery and also requests reciprocal discovery from the defendant.

I.     The Government’s Discovery

       A.     Statements of the Defendant

              Please find enclosed:

                    • Audio recording of the defendant’s October 10, 2019 post-arrest
                      interview with law enforcement (Part One), Bates-numbered
                      RAIHAN000001;

                    • Audio recording of the defendant’s October 10, 2019 post-arrest
                      interview with law enforcement (Part Two), Bates-numbered
                      RAIHAN000002;

                    • Notes from Department of Homeland Security, Homeland Security
                      Investigations (“HSI”) regarding the defendant’s October 10, 2019
                     post-arrest interview with law enforcement, Bates-numbered
                     RAIHAN000003 – RAIHAN000005;

                 • Notes from the defendant’s January 2, 2020 interview, Bates-numbered
                   RAIHAN000006 – RAIHAN000009;

                 • Documentation regarding the defendant’s consent to search his cell
                   phones dated October 10, 2019, Bates-numbered RAIHAN000010;

                 • Documentation regarding the reading of and the defendant’s waiver of
                   his Miranda rights from October 10, 2019, Bates-numbered
                   RAIHAN000011.


       B.     The Defendant’s Criminal History

              Pursuant to the October 11, 2019 Pretrial Services Report, the defendant was
convicted in Mercer County Superior Court (Trenton, New Jersey) on March 27, 2019 of
“Conspiracy – Theft by Deception” and sentenced to a 36-month Diversion Program.


       C.     Documents and Tangible Objects

              Please find enclosed the following additional materials:

              • HSI Incident Report regarding the arrest of Kevin Thomas, Bates-
                numbered RAIHAN000012 – RAIHAN000017;

              • HSI Incident Report regarding the arrest of the defendant, Bates-numbered
                RAIHAN000018 – RAIHAN000027;

              • HSI Incident Report regarding the October 2, 2019 seizure of the United
                States Postal Service (“USPS”) package containing approximately 134
                grams of methamphetamine pills, Bates-numbered RAIHAN000028 –
                RAIHAN000034;

              • HSI Incident Report regarding the October 17, 2019 search of a safe that
                was previously seized at the defendant’s apartment on October 10, 2019,
                Bates-numbered RAIHAN000035 – RAIHAN000040;

              • HSI Incident Report regarding the October 10, 2019 search of the
                defendant’s apartment located at 114-55 145 Street, Jamaica, NY, Bates-
                numbered RAIHAN000041 – RAIHAN000054;


                                              2
              • HSI Report of Investigation regarding the transfer of the USPS parcel from
                United States Customs and Border Protection (“CBP”) to HSI, Bates-
                numbered RAIHAN000055 – RAIHAN000056;

              • HSI Report of Investigation regarding the defendant’s indictment, Bates-
                numbered RAIHAN000057 – RAIHAN000058;

              • HSI Report of Investigation regarding the October 10, 2019 surveillance of
                114-55 145 Street, Jamaica, NY, controlled delivery and search of the
                defendant’s apartment, Bates-numbered RAIHAN000059 –
                RAIHAN000064;

              • HSI Report of Investigation regarding the October 9, 2019 surveillance of
                114-55 145 Street, Jamaica, NY, Bates-numbered RAIHAN000065 –
                RAIHAN000067;

              • Photographs of the USPS package containing methamphetamine pills that
                was originally seized on October 2, 2019, Bates-numbered
                RAIHAN000068 – RAIHAN000070;

              • Photographs regarding the search of the defendant’s 2018 Toyota Camry,
                Bates-numbered RAIHAN000072 – RAIHAN000086;

              • Photographs regarding the October 10, 2019 search of the defendant’s
                apartment located at 114-55 145 Street, Jamaica, NY, Bates-numbered
                RAIHAN000087 – RAIHAN000167;

              • Photographs regarding the October 17, 2019 search of a safe that was
                previously seized at the defendant’s apartment on October 10, 2019, Bates-
                numbered RAIHAN000168 – RAIHAN000173;

              • Surveillance photographs of 114-55 145 Street, Jamaica, NY, Bates-
                numbered RAIHAN000174 – RAIHAN000267;

              • Download of the defendant’s LG cellphone seized from him on October
                10, 2019, Bates Numbered RAIHAN000268; and

              • Download of the defendant’s Samsung Galaxy cell phone seized from him
                on October 10, 2019, Bates-numbered RAIHAN000269.

              You may examine the physical evidence discoverable under Rule 16,
including original documents, by calling me to arrange a mutually convenient time.


                                             3
       D.     Reports of Examinations and Tests

              Please be advised that a request for testing has been submitted to the U.S.
Drug Enforcement Administration (“DEA”) concerning the methamphetamine pills
recovered from the USPS package seized on October 10, 2019, as well as the
methamphetamine pills and crystal methamphetamine found inside the defendant’s
apartment on October 10, 2019. As of this filing, the government is in receipt of two
Chemical Analysis Reports from the DEA dated March 2, 2020, Bates-numbered
RAIHAN000071 and March 6, 2020, Bates-numbered RAIHAN000270. The government
will provide copies of all additional reports of examination or tests as they become available.

       E.     Expert Witnesses

                The government will comply with Fed. R. Crim. P. 16(a)(1)(G) and Fed. R.
Evid. 702, 703 and 705 and notify you in a timely fashion of any expert that the government
intends to call at trial and provide you with a summary of the expert’s opinion.

               At present, the government anticipates calling an expert at trial to testify that
the pills and drugs found within the USPS package and the defendant’s apartment on October
10, 2019 contain methamphetamine and the expert will also testify to the weight and of the
methamphetamine.

              The identity, qualifications, and bases for the conclusions of each expert will
be provided to you when they become available.

       F.     Brady Material

             The government is not aware of any exculpatory material regarding the
defendant. The government understands and will comply with its continuing obligation to
produce exculpatory material as defined by Brady v. Maryland, 373 U.S. 83 (1963), and its
progeny.

               Before trial, the government will furnish materials discoverable pursuant to
Title 18, United States Code, Section 3500, as well as impeachment materials. See Giglio v.
United States, 405 U.S. 150 (1972).

       G.     Other Crimes, Wrongs or Acts

                  The government will provide the defendant with reasonable notice in advance
of trial if it intends to offer any material under Fed. R. Evid. 404(b).

II.    The Defendant’s Required Disclosures

              The government hereby requests reciprocal discovery under Rule 16(b) of the
Federal Rules of Criminal Procedure. The government requests that the defendant allow
inspection and copying of (1) any books, papers, documents, data, photographs, tapes,
                                               4
tangible objects, or copies or portions thereof, that are in the defendant’s possession, custody
or control, and that the defendant intends to introduce as evidence or otherwise rely on at
trial, and (2) any results or reports of physical or mental examinations and of scientific tests
or experiments made in connection with this case, or copies thereof, that are in the
defendant’s possession, custody or control, and that the defendant intends to introduce as
evidence or otherwise rely upon at trial, or that were prepared by a witness whom the
defendant intends to call at trial.

              The government also requests that the defendant disclose prior statements of
witnesses who will be called by the defendant to testify. See Fed. R. Crim. P. 26.2. In order
to avoid unnecessary delays, the government requests that the defendant have copies of those
statements available for production to the government no later than the commencement of
trial.

               The government also requests that the defendant disclose a written summary
of testimony that the defendant intends to use as evidence at trial under Rules 702, 703, and
705 of the Federal Rules of Evidence. The summary should describe the opinions of the
witnesses, the bases and reasons for the opinions, and the qualification of the witnesses.

               Pursuant to Fed. R. Crim. P. 12.3, the government hereby demands written
notice of the defendant’s intention, if any, to claim a defense of actual or believed exercise of
public authority, and also demands the names and addresses of the witnesses upon whom the
defendant intends to rely in establishing the defense identified in any such notice.




                                                5
IV.    Future Discussions

               If you have any questions or requests regarding further discovery or a
disposition of this matter, please do not hesitate to contact me.

               Please be advised that, pursuant to the policy of the Office concerning plea
offers and negotiations, no plea offer is effective unless and until made in writing and signed
by authorized representatives of the Office. In particular, any discussion regarding the
pretrial disposition of a matter that is not reduced to writing and signed by authorized
representatives of the Office cannot and does not constitute a “formal offer” or a “plea offer,”
as those terms are used in Lafler v. Cooper, 132 S. Ct. 1376 (2012), and Missouri v. Frye,
132 S. Ct. 1399 (2012).

                                                   Very truly yours,

                                                   RICHARD P. DONOGHUE
                                                   United States Attorney

                                            By:     /s/ Michael J. Bushwack
                                                   Michael J. Bushwack
                                                   Assistant U.S. Attorney
                                                   (718) 254-6454

Enclosures

cc:    Clerk of the Court (BMC) (by ECF) (without enclosures)




                                               6
